          Case 8:21-bk-10513-ES                   Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41                                      Desc
                                                   Main Document    Page 1 of 6



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Donald W. Reid - SBN 281743
 LAW OFFICE OF DONALD W. REID
 PO Box 2227
 Fallbrook, CA 92088
 (951) 777-2460
 don@donreidlaw.com




      Individual appearing without attorney
      Attorney for: Karl Avetoom

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:21-bk-10513-ES
                                                                              CHAPTER: 7


ROSA FRIDMAN                                                                  NOTICE OF MOTION FOR:
                                                                              MOTION TO DISMISS BANKRUPTCY
                                                                              CASE PURSUANT TO 11 U.S.C. § 707
                                                                              WITH 180 DAY BAR TO REFILING




                                                                              (Specify name of Motion)

                                                                              DATE: 04/15/2021
                                                                              TIME: 10:30 am
                                                                              COURTROOM: 5A
                                                                              PLACE: 411 W. Fourth Street
                                                                                      Santa Ana, CA 92701
                                                              Debtor(s).              SEE ATTACHED SUPPLEMENTAL NOTICE

                       Rosa Fridman, Office of the U.S. Trustee, Chapter 7 Trustee, and All Creditors
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
        Case 8:21-bk-10513-ES                   Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41                                      Desc
                                                 Main Document    Page 2 of 6


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 03/23/2021                                                               LAW OFFICE OF DONALD W. REID
                                                                               Printed name of law firm




                                                                               /s/Donald W. Reid
                                                                                Signature


                                                                               Donald W. Reid
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
          Case 8:21-bk-10513-ES      Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41               Desc
                                      Main Document    Page 3 of 6


 Attorney or Party Name, Address, Telephone & FAX        FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Donald W. Reid – SBN 281743
 LAW OFFICE OF DONALD W. REID
 PO Box 2227
 Fallbrook, CA 92088
 (951) 777-2460
 don@donreidlaw.com




     Attorney for Movant
     Movant appearing without an attorney
                              UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                  CASE NO.: 8:21-bk-10513-ES
                                                         CHAPTER: 7
 ROSA FRIDMAN
                                                                SUPPLEMENTAL NOTICE OF HEARING
                                                              TO BE HELD REMOTELY USING ZOOMGOV
                               Debtor(s)                                AUDIO AND VIDEO

                                                         HEARING DATE:         April 15, 2021
                                                         HEARING TIME:         10:30 a.m.




 Movant: Karl Avetoom

    1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
       held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
       Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

           MOTION TO DISMISS BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 707 WITH 180 DAY BAR TO
           REFILING



    2. Please be advised that because of the COVID-19 pandemic, the Court will conduct the hearing
       using ZoomGov audio and video technology. Information on how to participate in the hearing using
       ZoomGov is provided on the following page of this notice.




November 2020                                        Page 1                ZOOMGOV HEARING NOTICE_ES_BK
        Case 8:21-bk-10513-ES         Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41                 Desc
                                       Main Document    Page 4 of 6


    3. Hearing participants and members of the public may participate in and/or observe the hearing using
       ZoomGov, free of charge.
    4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
       camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
       and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
       by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
       connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
       Password shown below.
    5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
       below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
    6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
       pre-registration is required.
    7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
       record.
    8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
       video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
       monetary and non-monetary sanctions.
    9. The following is the unique ZoomGov connection information for the above-referenced hearing:

                     Meeting URL:             https://cacb.zoomgov.com/j/1607310868
                     Meeting ID:              160 731 0868
                     Password:                073715
                     Telephone:               1 (669) 254 5252 or 1 (646) 828 7666

    10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
        the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants




    Date: March 23, 2021                              LAW OFFICE OF DONALD W. REID
                                                      Printed name of law firm (if applicable)


                                                      /s/Donald W. Reid
                                                      Printed name of individual Movant or attorney for Movant




November 2020                                         Page 2                 ZOOMGOV HEARING NOTICE_ES_BK
        Case 8:21-bk-10513-ES                   Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41                                      Desc
                                                 Main Document    Page 5 of 6



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 PO Box 2227, Fallbrook, CA 92088


A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR (specify name of motion)
 MOTION TO DISMISS BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 707 WITH 180 DAY BAR TO REFILING
_______________________________________________________________________________________________
 DECLARATION OF KARL AVETOOM IN SUPPORT THEREOF
_______________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/23/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 03/23/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Erithe Smith, 411 W. Fourth Street, Suite 5040, Santa Ana, CA 92701
Office of the U.S. Trustee, 411 W. Fourth Street, Suite 7160, Santa Ana, CA 92701
Rosa Fridman, 16542 Blackbeard Ln, Unit 304, Huntington Beach, CA 92649


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/23/2021        Donald W. Reid                                                    /s/Donald W. Reid
 Date                     Printed Name                                                     Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                             )+($5,1*127,&(
                Case 8:21-bk-10513-ES          Doc 15 Filed 03/23/21 Entered 03/23/21 21:11:41 Desc
Label Matrix for local noticing                Santa
                                                Main AnaDocument
                                                         Division Page 6 of 6     Beach Crest Villas Homeowners Association
0973-8                                         411 West Fourth Street, Suite 2030,        1100 Rutland Rd
Case 8:21-bk-10513-ES                          Santa Ana, CA 92701-4500                   Newport Beach, CA 92660-4607
Central District of California
Santa Ana
Tue Mar 23 19:19:35 PDT 2021
D. Michael Bush                                Darling Risbrough                          I.C. System, Inc
2575 McCabe Way                                19200 Von Karman                           Po Box 64378
Suite 260                                      Suite 750                                  Saint Paul, MN 55164-0378
Irvine, CA 92614-4298                          Irvine, CA 92612-8519


John Daniel Ott                                Karl Avetoom                               Law Offices of Mokri & Associates
3020 Old Ranch Pkwy                            1100 Rutland Road                          1851 E 1st Street
Ste 300                                        Newport Beach, CA 92660-4607               Suite 840
Seal Beach, CA 90740-2751                                                                 Santa Ana, CA 92705-4053


The Fridman Family Trust Established on Apri   United States Trustee (SA)                 Rosa A Fridman
                                               411 W Fourth St., Suite 7160               16542 Blackbeard Ln Unit 304
                                               Santa Ana, CA 92701-4500                   Huntington Beach, CA 92649-3439



Scott Talkov                                   Thomas H Casey (TR)                        End of Label Matrix
Talkov Law                                     22342 Avenida Empresa, Suite 245           Mailable recipients   13
2900 Adams St Ste C225                         Rancho Santa Margarita, CA 92688-2141      Bypassed recipients    0
Riverside, CA 92504-4385                                                                  Total                 13
